Title: Thulemeier to the American Commissioners: Résumé, 11 February 1785
From: Thulemeier, Friedrich Wilhelm von
To: American Commissioners


				⟨The Hague, February 11, 1785, in French: The letter that you wrote to me in January, without indication of a specific date, reached me a few days ago. I transmitted to the king the offer to establish the ports of Emden and Stettin as free ports, and I await His Majesty’s orders, which I will hasten to make known to you. You will have received by now the counterproject, enclosed with my letter of January 24, and I earnestly hope that we can complete the work that has been the object of our common concerns.⟩
			